



Exhibit 10.8






A-1
PACKAGING CORPORATION OF AMERICA


AMENDED AND RESTATED
1999 LONG‑TERM EQUITY INCENTIVE PLAN
as adopted May 1, 2013 and amended December 13, 2016
1.
Purpose.

This plan shall be known as the Packaging Corporation of America Amended and
Restated 1999 Long‑Term Equity Incentive Plan (the “Plan”). The purpose of the
Plan shall be to promote the long‑term growth and profitability of Packaging
Corporation of America (the “Company”) and its Subsidiaries by (a) providing
Eligible Individuals (as described herein) with incentives to maximize
stockholder value and otherwise contribute to the success of the Company and
(b) enabling the Company to attract, retain and reward the best available
persons for positions of responsibility.
2.
Definitions.

(a)
“Award” means any award granted under the Plan in accordance with the terms
hereof.

(b)
“Board” mean the board of directors of the Company.

(c)
“Cash Incentive Award” has the meaning set forth in Section 7(b).

(d)
“Cause” means, unless otherwise provided by the Committee, the occurrence of one
or more of the following events:

(i)
a Participant’s theft or embezzlement, or attempted theft or embezzlement, of
money or property of the Company or its Subsidiaries, perpetration or attempted
perpetration of fraud, or participation in a fraud or attempted fraud, on the
Company or its Subsidiaries or unauthorized appropriation of, or attempt to
misappropriate, any tangible or intangible assets or property of the Company or
its Subsidiaries;

(ii)
any act or acts of disloyalty, misconduct or moral turpitude by a Participant
injurious to the interest, property, operations, business or reputation of the
Company or its Subsidiaries or conviction of a Participant of a crime the
commission of which results in injury to the Company or its Subsidiaries; or

(iii)
a Participant’s failure or inability (other than by reason of his or her
permanent disability) to carry out effectively his or her duties and obligations
to the Company or its Subsidiaries or to participate effectively and actively in
the management of the Company or its Subsidiaries, as determined in the
reasonable judgment of the Board.

(e)
“Change in Control” means the occurrence of one of the following events:

(iv)
if any “person” or “group” as those terms are used in Sections 13(d) and 14(d)
of the Exchange Act or any successors thereto, other than an Exempt Person, is
or becomes the “beneficial owner” (as defined in Rule 13d‑3 under the Exchange
Act or any successor thereto), directly or indirectly, of securities of the
Company representing 50% or more of the combined voting power of the Company’s
then outstanding securities; or

(v)
during any period of two consecutive years, individuals who at the beginning of
such period constitute the Board and any new directors whose election by the
Board or nomination for election by the Company’s stockholders was approved by
at least two‑thirds of the directors then still in office who either were
directors at the beginning of the period or whose election was previously so
approved, cease for any reason to constitute a majority thereof; or

(vi)
consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation (A) which would result in all
or a portion of the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 50% of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation or
(B) by which the corporate existence






--------------------------------------------------------------------------------





of the Company is not affected and following which the Company’s chief executive
officer and directors retain their positions with the Company (and constitute at
least a majority of the Board); or
(vii)
consummation of a plan of complete liquidation of the Company or a sale or
disposition by the Company of all or substantially all the Company’s assets,
other than a sale to an Exempt Person.

(f)
“Code” means the Internal Revenue Code of 1986, as amended.

(g)
“Committee” means the Compensation Committee of the Board, which shall consist
solely of two or more members of the Board; provided, however, that the
Committee with respect to Awards to Non-Employee Directors shall be the Board.
Notwithstanding the foregoing (other than the proviso applicable to Non-Employee
Directors), (i) as long as the Company is subject to Section 16 of the Exchange
Act, the Committee for purpose of the Plan shall consist of not fewer than two
members of the Board or such greater number as may be required for compliance
with Rule 16b-3 issued under the Exchange Act and shall be comprised of persons
who are independent for purposes of applicable stock exchange listing
requirements, and (ii) any Award granted under the Plan which is intended to
constitute Performance-Based Compensation (including Options and SARs) shall be
granted by a Committee consisting solely of two or more “outside directors”
within the meaning of Section 162(m) of the Code and applicable regulations.

(h)
“Common Stock” means the Common Stock, par value $0.01 per share, of the
Company, and any other shares into which such stock may be changed by reason of
a recapitalization, reorganization, merger, consolidation or any other change in
the corporate structure or capital stock of the Company.

(i)
“Competition” is deemed to occur if a person whose employment with the Company
or its Subsidiaries has terminated obtains a position as a full‑time or
part‑time employee of, as a member of the board of directors of, or as a
consultant or advisor with or to, or acquires an ownership interest in excess of
5% of, a corporation, partnership, firm or other entity that engages in any of
the businesses of the Company or any Subsidiary with which the person was
involved in a management role at any time during his or her last five years of
employment with or other service for the Company or any Subsidiaries.

(j)
“Disability” means, except as otherwise provided by the Committee, a disability
that would entitle an eligible Participant to payment of monthly disability
payments under any Company disability plan. "Disability" means, except as
otherwise provided by the Committee, the Participant's inability, by reason of a
medically determinable physical or mental impairment, to engage in the material
and substantial duties of his position for the Company and its Subsidiaries,
which condition is expected to be permanent; provided, however, that in the case
of a Non-Employee Director, "Disability" means an injury or illness which, as
determined by the Committee, renders the Participant unable to serve as a
director of the Company.

(k)
“Effective Date” has the meaning set forth in Section 17.

(l)
“Eligible Individual” means any directors, officer or employee of the Company or
any Subsidiary, any individual who perform services for the Company or any
Subsidiary, or any individual for whom an offer of employment has been extended
by the Company and its Subsidiaries; provided, however, that an Award to a
person to whom an offer of employment has been extended shall not be effective
until such individual begins to provide services to the Company or any
Subsidiary.

(m)
“Exchange Act” means the Securities Exchange Act of 1934, as amended.

(n)
“Exempt Person” means any employee benefit plan of the Company or a trustee or
other administrator or fiduciary holding securities under an employee benefit
plan of the Company.

(o)
“Exercise Price” has the meaning set forth in Section 6(a).

(p)
“Expiration Date” has the meaning set forth in Section 6(c).

(q)
“Family Member” has the meaning given to such term in General Instruction
A.1(a)(5) to Form S‑8 under the Securities Act of 1933, as amended, and any
successor thereto.

(r)
“Fair Market Value” of a share of Common Stock means, as of the date in
question, the officially‑quoted closing selling price of the stock (or if no
selling price is quoted, the bid price) on the principal securities exchange on
which the Common Stock is then listed for trading (the “Market”) for the
applicable trading day or, if the Common Stock is not then listed or quoted in
the Market, the Fair Market Value shall be the fair market value of the Common
Stock determined in good faith by the Board; provided, however, that when Shares
received upon exercise of an Option are immediately sold in the open market, the
net sale price received may be used to determine the Fair Market Value of any
Shares used to pay the Exercise Price and applicable withholding taxes and to
compute the withholding taxes.

(s)
“Full Value Award” has the meaning set forth in Section 7(a).

(t)
“Good Reason” means, unless otherwise provided by the Committee, the occurrence
of one or more of the following events:

(viii)
a substantial adverse alteration in the nature of the Participant’s status or
responsibilities from those in effect immediately prior to the Change in
Control; or






--------------------------------------------------------------------------------





(ix)
a material reduction in the Participant’s annual base salary and target bonus,
if any, or, in the case of a Participant who is a Non-Employee Director, the
Participant’s annual compensation, as in effect immediately prior to the Change
in Control.

A Participant’s Termination Date shall not be considered to be on account of
Good Reason unless, within 30 days after the occurrence of an event described
above, the Participant notifies the Company that the event has occurred, the
Company has not remedied the event or condition by the 30th day following the
date of such notice and the Participant terminates employment within 30 days
following the expiration of the Company’s 30 day cure period.
(u)
“Incentive Stock Option” means an Option conforming to the requirements of
Section 422 of the Code and any successor thereto.

(v)
“Non‑Employee Director” has the meaning given to such term in Rule 16b‑3 under
the Exchange Act and any successor thereto.

(w)
“Non‑Qualified Stock Option” means any Option other than an Incentive Stock
Option.

(x)
“Option” means the grant of an Award under the Plan that entitles the
Participant to purchase Shares at an Exercise Price established by the Committee
at the time of grant. Options may be either Incentive Stock Options or
Non-Qualified Stock Options, as determined by the Committee; provided, however,
that an Incentive Stock Option may only be granted to an employee of the Company
or a Subsidiary. An Option will be deemed to be a Non-Qualified Stock Option
unless it is specifically designated by the Committee as an Incentive Stock
Option.

(y)
“Participant” means any person to whom an Award is granted under the Plan.

(z)
“Performance-Based Compensation” has the meaning specified in Section 8.

(aa)
"Performance Criteria" means performance targets based on one or more of the
following criteria (i) earnings including pre-tax income or after-tax income,
operating income, earnings before or after taxes, earnings before or after
interest, depreciation, amortization, or book value per share or net earnings;
(ii) earnings per share (basic or diluted); (iii) operating profit; (iv)
revenue, revenue growth or rate of revenue growth; (v) return on assets (gross
or net), return on investment, return on capital (including return on total
capital or return on invested capital), or return on equity; (vi) returns on
sales or revenues; (vii) operating expenses; (viii) stock price appreciation or
total shareholder return; (ix) cash flow (before or after dividends), free cash
flow, cash flow return on investment (discounted or otherwise), net cash
provided by operations, cash flow in excess of cost of capital or cash flow per
share (before or after dividends); (x) implementation or completion of critical
projects or processes; (xi) economic profit; (xii) cumulative earnings per share
growth; (xiii) operating margin or profit margin (including any of the earnings
measures described in clause (i) above as a percentage of revenues); (xiv) cost
targets, reductions and savings, productivity and efficiencies; (xv) strategic
business criteria, consisting of one or more objectives based on meeting
specified market penetration, geographic business expansion, customer
satisfaction, employee satisfaction, human resources management, supervision of
litigation, information technology, and goals relating to acquisitions,
divestitures, joint ventures and similar transactions, and budget comparisons;
(xvi) personal professional objectives, including any of the foregoing
performance targets, the implementation of policies and plans, the negotiation
of transactions, the development of long term business goals, formation of joint
ventures, research or development collaborations, and the completion of other
corporate transactions; (xvii) improvement in or attainment of expense levels or
working capital levels; or (xviii) any combination of, or a specified increase
in, any of the foregoing. Where applicable, the performance targets may be
expressed in terms of attaining a specified level of the particular criteria or
the attainment of a percentage increase or decrease in the particular criteria,
and may be applied to one or more of the Company, a Subsidiary, or a division or
strategic business unit of the Company or any Subsidiary, or may be applied to
the performance of the Company relative to a market index, a group of other
companies or a combination thereof, all as determined by the Committee. The
performance targets may include a threshold level of performance below which no
payment will be made (or no vesting will occur), levels of performance at which
specified payments will be made (or specified vesting will occur), and a maximum
level of performance above which no additional payment will be made (or at which
full vesting will occur). Each of the foregoing performance targets shall be
determined in accordance with generally accepted accounting principles, if
applicable, and shall be subject to certification by the Committee; provided
that the Committee shall have the authority to exclude, impact of charges for
restructurings, discontinued operations, extraordinary items and other unusual
or non-recurring events and the cumulative effects of tax or accounting
principles and identified in financial statements, notes to financial
statements, management’s discussion and analysis or other SEC filings.

(ab)
“Retirement” means retirement as defined under any Company pension plan or
retirement program or termination of one’s employment or service on retirement
with the approval of the Committee.

(ac)
“Share” has the meaning specified in Section 4(a).






--------------------------------------------------------------------------------





(ad)
“SAR” means an Award granted under the Plan that entitles the Participant to
receive that number of Shares having a Fair Market Value equal to the excess of
(i) the Fair Market Value of a specified number of Shares at the time of
exercise, over (ii) an Exercise Price established by the Committee at the time
of grant.

(ae)
“Subsidiary” means a corporation or other entity of which outstanding shares or
ownership interests representing 50% or more of the combined voting power of
such corporation or other entity entitled to elect the management thereof, or
such lesser percentage as may be approved by the Committee, are owned directly
or indirectly by the Company; provided, however, that for purpose of Incentive
Stock Options, a “Subsidiary” will be limited to a corporation that is a
subsidiary of the Company within the meaning of Section 424(f) of the Code.

(af)
“Substitute Award” means an Award of Shares issued by the Company in assumption
of, or in substitution or exchange for, an award previously granted, or the
right or obligation to make a future award, in all cases by a company acquired
by the Company or any Subsidiary or with which the Company or any Subsidiary
combines. In no event shall the issuance of Substitute Awards change the terms
of such previously granted awards such that the change, if applied to a current
Award, would be prohibited under Section 6(e).

(ag)
“Termination Date” means the date on which a Participant both ceases to be an
employee of the Company and the Subsidiaries and ceases to perform material
services for the Company and the Subsidiaries, regardless of the reason for the
cessation; provided, however, that a “Termination Date” shall not be considered
to have occurred during the period in which the reason for the cessation of
services is a leave of absence approved by the Company or the Subsidiary which
was the recipient of the Participant’s services; and provided further that with
respect to a Non-Employee Directors, “Termination Date” means the date on which
the Non-Employee Director’s service as a Non-Employee Director terminates for
any reason. The transfer of an employee from the Company to a Subsidiary, from a
Subsidiary to the Company, or from one Subsidiary to another shall not be
considered a termination of employment; nor shall it be considered a termination
of employment if an employee is placed on military or sick leave or such other
leave of absence which is considered by the Committee as continuing intact the
employment relationship.

3.
Administration.

(a)
Administration Generally. The Plan shall be administered by the Committee;
provided that the Board may, in its discretion, at any time and from time to
time, resolve to administer the Plan, in which case the term “Committee” shall
be deemed to mean the Board.

(b)
Rights and Powers of Committee. Subject to the provisions of the Plan, the
Committee shall be authorized to (i) select Eligible Individuals who will
receive Awards under the Plan, (ii) determine the time, form and substance of
Awards made under the Plan to each Participant, and the terms, conditions,
performance targets, restrictions and other provisions applicable to any Award,
(iii) certify that the conditions and restrictions applicable to any Award have
been met, (iv) modify the terms of, cancel or suspend Awards made under the
Plan, (v) conclusively interpret the Plan and Awards made thereunder, (vi)
accelerate the vesting or exercisability of any Award, (vii) make any
adjustments necessary or desirable in connection with Awards made under the Plan
to Eligible Individuals located outside the United States, and (viii) adopt,
amend, or rescind such rules and regulations relating the Plan, to determine the
terms and provisions of any agreements made pursuant to the Plan and to and make
such all determinations, for carrying out the Plan as it may deem appropriate.
Subject to the terms and conditions of the Plan, the Committee will have the
authority and discretion to determine the extent to which Awards under the Plan
will be structured to conform to the requirements for Performance-Based
Compensation, and to take such actions, establish such procedures and impose
such restrictions at the time such Awards are granted as the Committee
determines to be necessary or appropriate to conform to such requirements.
Without limiting the generality of the foregoing, it is the intention of the
Company that, to the extent that any provisions of this Plan or any Awards
granted hereunder are subject to Section 409A of the Code, the Plan and the
Awards comply with the requirements of Section 409A of the Code and that the
Plan and Awards be administered in accordance with such requirements and the
Committee shall have the authority to amend any outstanding Awards to conform to
the requirements of Section 409A.

(c)
Decisions Binding. Decisions of the Committee on all matters relating to the
Plan shall be in the Committee’s sole discretion and shall be conclusive and
binding on all parties. The validity, construction, and effect of the Plan and
any rules and regulations relating to the Plan shall be determined in accordance
with applicable federal and state laws and rules and regulations promulgated
pursuant thereto and the rules and regulations of the principal securities
exchange on which the Common Stock is then listed for trading.

(d)
Delegation. Except to the extent prohibited by applicable law or the rules of
any stock exchange on which the Common Stock is listed, the Committee may
allocate all or any portion of its responsibilities and powers to any one or
more of its members and may delegate all or any part of its responsibilities and
powers to any person or persons selected by it. Any such allocation or
delegation may be revoked by the Committee at any time.






--------------------------------------------------------------------------------





(e)
Furnishing of Information. The Company and its Subsidiaries shall furnish the
Committee such data and information as may be required for it to discharge its
duties. The records of the Company and the Subsidiaries as to an individual’s or
Participant’s employment or provision of services, termination of employment or
cessation of the provision of services, leave of absence, reemployment and
compensation shall be conclusive on all persons unless determined to be
incorrect. Participants and other persons entitled to benefits under the Plan
must furnish the Committee such evidence, data or information as the Committee
consider desirable to carry out the terms of the Plan.

(f)
Liability of Committee Members. No member of the Committee and no officer of the
Company shall be liable for any action taken or omitted to be taken by such
member, by any other member of the Committee or by any officer of the Company in
connection with the performance of duties under the Plan, except for such
person’s own willful misconduct or as expressly provided by statute. The
Committee, the individual members thereof, and persons acting as the authorized
delegates of the Committee under the Plan, shall be indemnified by the Company
against any and all liabilities, losses, costs and expenses (including legal
fees and expenses) of whatsoever kind and nature which may be imposed on,
incurred by or asserted against the Committee or its members or authorized
delegates by reason of the performance of a Committee function if the Committee
or its members or authorized delegates did not act dishonestly or in willful
violation of the law or regulation under which such liability, loss, cost or
expense arises. This indemnification shall not duplicate but may supplement any
coverage available under any applicable insurance.

(g)
Expenses and Funding. The expenses of the Plan shall be borne by the Company.
The Plan shall not be required to establish any special or separate fund or make
any other segregation of assets to assume the payment of any award under the
Plan.

4.
Shares Reserved and Limitations.

(a)
Generally. Subject to adjustments as provided in Section 4(d), an aggregate of
[10,550,000] shares of Common Stock (the “Shares”) may be issued pursuant to the
Plan. Such Shares may be in whole or in part authorized and unissued or held by
the Company as treasury shares. If any grant under the Plan expires or
terminates unexercised, becomes unexercisable or is forfeited as to any Shares,
then such unpurchased or forfeited Shares shall thereafter be available for
further grants under the Plan. Substitute Awards shall not reduce the number of
Shares that may be issued under the Plan or that may be covered by Awards
granted to any one Participant during any period pursuant to Section 4(b).

(b)
Limitations.

(i)
Incentive Stock Options. Subject to the terms and conditions of the Plan, the
maximum number of Shares that may be delivered to Participants and their
Beneficiaries with respect to Incentive Stock Options under the Plan shall be
[10,550,000]; provided, however, that to the extent that shares not delivered
must be counted against this limit as a condition of satisfying the rules
applicable to Incentive Stock Options, such rules shall apply to the limit on
Incentive Stock Options granted under the Plan.

(ii)
Limits on Options and SARs. The maximum number of Shares that may be covered by
Awards granted to any one Participant during any one calendar-year period
pursuant to Section 6 (relating to Options and SARs) shall not exceed 400,000.
For purposes of this Section 4(b)(ii), if an Option is in tandem with an SAR,
such that the exercise of the Option or SAR with respect to a share of Common
Stock cancels the tandem SAR or Option right, respectively, with respect to such
share, the tandem Option and SAR rights with respect to each share of Common
Stock shall be counted as covering only one share of Stock for purposes of
applying the limitations of this Section 4(b)(ii).

(iii)
Limits on Full Value Awards. For Full Value Awards that are intended to be
Performance-Based Compensation, no more than 400,000 Shares may be delivered
pursuant to such Awards granted to any one Participant during any one
calendar‑year period (regardless of whether settlement of the Award is to occur
prior to, at the time of, or after the time of vesting); provided that Awards
described in this Section 4(b)(iii) shall be subject to the following:

(A)
If the Awards are denominated in Shares but an equivalent amount of cash is
delivered in lieu of delivery of Shares, the foregoing limit shall be applied
based on the methodology used by the Committee to convert the number of Shares
into cash.

(B)
If delivery of Shares or cash is deferred until after the Shares have been
earned, any adjustment in the amount delivered to reflect actual or deemed
investment experience after the date the Stock is earned shall be disregarded.

(iv)
Limits on Cash Incentive Awards. For Cash Incentive Awards that are intended to
be Performance-Based Compensation, the maximum amount payable to any Participant
with respect to any twelve month performance period shall equal $5,500,000.00
(pro rated for performance periods that are greater or lesser than twelve
months); provided that Awards described in this Section 4(b)(iv), shall be
subject to the following:






--------------------------------------------------------------------------------





(A)
If the Awards are denominated in cash but an equivalent amount of Common Stock
is delivered in lieu of delivery of cash, the foregoing limit shall be applied
to the cash based on the methodology used by the Committee to convert the cash
into Common Stock.

(B)
If delivery of Common Stock or cash is deferred until after cash has been
earned, any adjustment in the amount delivered to reflect actual or deemed
investment experience after the date the cash is earned shall be disregarded.

(c)
Form of Award. To the extent provided by the Committee, any Award may be settled
in cash rather than in Shares.

(d)
Adjustments. In the event of a reorganization, recapitalization, stock split,
stock dividend, combination of shares, merger, consolidation, distribution of
assets, or any other change in the corporate structure or shares of the Company,
the Committee shall, in its sole discretion (i) adjust in the number and kind of
shares or other property available for issuance under the Plan (including,
without limitation, the total number of Shares available for issuance under the
Plan pursuant to Section 4(a) and 4(b), including number of shares that may be
delivered to an individual during any specified time as described in Section
4(b)), (ii) adjust the number and kind of shares or other property subject to
outstanding Awards under the Plan, (iii) adjust the Exercise Price of
outstanding Options and SARs, and (iv) make any other adjustments that the
Committee determines to be equitable (which may include, without limitation, (A)
replacement of Awards with other awards which the Committee determines have
comparable value and which are based on stock of a company resulting from the
transaction, and (B) cancellation of the Award in return for cash payment of the
current value of the Award, determined as though the Award is fully vested at
the time of payment, provided that in the case of an Option or SAR, the amount
of such payment may be the excess of value of the shares of Common Stock subject
to the Option or SAR at the time of the transaction over the Exercise Price (or
for no consideration if the Exercise Price exceeds the value of the Shares);
provided, however, that the Committee shall not be required to make any
adjustment that would (I) require the inclusion of any compensation deferred
pursuant to provisions of the Plan (or an award thereunder) in a Participant’s
gross income pursuant to Section 409A of the Code and the regulations issued
thereunder from time to time and/or (II) cause any award made pursuant to the
Plan to be treated as providing for the deferral of compensation pursuant to
such Code section and regulations. Any such adjustment shall be final,
conclusive and binding for all purposes of the Plan. In the event of any merger,
consolidation or other reorganization in which the Company is not the surviving
or continuing corporation or in which a Change in Control is to occur, all of
the Company’s obligations regarding Awards that are outstanding on the date of
such event shall, on such terms as may be approved by the Committee prior to
such event, be (1) canceled in exchange for cash or other property or (2)
assumed by the surviving or continuing corporation

5.
Participation.

Participation in the Plan shall be limited to Eligible Individuals. Subject to
the terms and conditions of the Plan, the Committee shall determine and
designate, from time to time, from among the Eligible Individuals those person
who will be granted one or more Awards under the Plan. Subject to the terms and
conditions of the Plan, a Participant may be granted any Award permitted under
the Plan and more than one Award may be granted to a Participant. Nothing in the
Plan or in any grant thereunder shall confer any right on a Participant to
continue in the service or employ as a director or officer of or in the
performance of services for the Company or a Subsidiary or shall interfere in
any way with the right of the Company or a Subsidiary to terminate the
employment or performance of services or to reduce the compensation or
responsibilities of a Participant at any time. By accepting any Award under the
Plan, each Participant and each person claiming under or through him or her
shall be conclusively deemed to have indicated his or her acceptance and
ratification of, and consent to, any action taken under the Plan by the Company,
the Board or the Committee.
Determinations made by the Committee under the Plan need not be uniform and may
be made selectively among Eligible Individuals under the Plan, whether or not
such individuals are similarly situated. A grant of any Award an Eligible
Individual shall neither guarantee nor preclude a further grant of that or any
other type to such Eligible Individual in that year or subsequent years.
6.
Options and SARs.

The Committee may from time to time grant to Eligible Individuals Options and/or
SARs (or a combination thereof). The Award granted shall take such form as the
Committee shall determine, subject to the following terms and conditions.
(a)
Exercise Price. The “Exercise Price” per Share of an Option or SAR shall be
established at the time of grant; provided, however, that in no event shall the
Exercise Price be less than 100% of the Fair Market Value of a share of Common
Stock as of the date of grant (or, if greater, par value). In the case of the
grant of any Incentive Stock Option to an employee who, at the time of the
grant, owns more than 10% of the total combined voting power of all classes of
stock of the Company or any of its Subsidiaries, the Exercise Price






--------------------------------------------------------------------------------





may not be less than 110% of the Fair Market Value of a share of Common Stock as
of the date of grant of the Option, unless otherwise permitted by Section 422 of
the Code or any successor thereto.
(b)
Exercise and Vesting. The terms and conditions relating to exercise and vesting
of an Option or SAR shall be established by the Committee to the extent not
inconsistent with the Plan. No Option or SAR may be exercised prior to the date
on which it is exercisable (or vested) or after the Expiration Date thereof and
no SAR may be exercised unless, on the date of exercise, the Fair Market Value
of a Share exceeds the Exercise Price.

(i)
Special Exercise Rules. Unless otherwise provided by the Committee:

(A)
If a Participant’s Termination Date occurs due to death or Disability, all of
the Participant’s Options and SARs shall become fully vested and exercisable as
of the Participant’s Termination Date.

(B)
If there is a Change in Control of the Company and a Participant’s Termination
Date occurs on or within one year after such Change in Control by reason of
termination by the Participant for Good Reason or by Company other than for
Cause, all of the Participant’s Options and SARs shall become fully vested and
exercisable upon the Termination Date.

(C)
If a Participant’s Termination Date occurs for any reason other than death or
Disability (including Retirement) or by reason of a termination on or following
a Change in Control as described in Section 6(b)(i)(B)), all of the
Participant’s Options and SARs that were not exercisable on the Termination Date
shall be forfeited immediately upon the Termination Date.

(ii)
Method of Exercise. Options may be exercised, in whole or in part, upon payment
of the Exercise Price of the Shares to be acquired in accordance with procedures
established by the Committee. An SAR shall be exercised upon notification by the
Participant to the Company in accordance with procedures established by the
Committee; provided, however, that all SARs will be exercised automatically on
the last day prior to the Expiration Date of the SAR so long as the Fair Market
Value of a Share on that date exceeds the Exercise Price of the SAR.

(iii)
Payment of Exercise Price. Subject to the following provisions of this Section
6(b)(iii), the full Exercise Price of each Share purchased upon exercise of an
Option shall be paid at the time of exercise. Payment of the Exercise Price
shall be made (A) in cash (including check, bank draft, money order or wire
transfer of immediately available funds), (B) by delivery of outstanding shares
of Common Stock with a Fair Market Value on the date of exercise equal to the
aggregate Exercise Price payable with respect to the Options’ exercise, (C) by
simultaneous sale through a broker reasonably acceptable to the Committee of
Shares acquired on exercise, as permitted under Regulation T of the Federal
Reserve Board, or (D) by any combination of the foregoing.

(iv)
Payment of Exercise Price with Shares. In the event a Participant elects to pay
the Exercise Price payable with respect to an Option pursuant to Section
6(b)(iii)(B) above (relating to delivery of Common Stock), (A) only a whole
number of share(s) of Common Stock (and not fractional shares of Common Stock)
may be tendered in payment, (B) the Participant must present evidence acceptable
to the Company that he or she has owned any such shares of Common Stock tendered
in payment of the Exercise Price (and that such tendered shares of Common Stock
have not been subject to any substantial risk of forfeiture) for at least six
months prior to the date of exercise, and (C) Common Stock must be delivered to
the Company. Delivery for this purpose may, at the election of the Participant,
be made either by (I) physical delivery of the certificate(s) for all such
shares of Common Stock tendered in payment of the price, accompanied by duly
executed instruments of transfer in a form acceptable to the Company, or (II)
direction to the Participant’s broker to transfer, by book entry, such shares of
Common Stock from a brokerage account of the Participant to a brokerage account
specified by the Company. When payment of the Exercise Price is made by delivery
of Common Stock, the difference, if any, between the aggregate Exercise Price
payable with respect to the Option being exercised and the Fair Market Value of
the shares of Common Stock tendered in payment (plus any applicable taxes) shall
be paid in cash. No Participant may tender shares of Common Stock having a Fair
Market Value exceeding the aggregate Exercise Price payable with respect to the
Option being exercised (plus any applicable taxes).

(c)
Expiration Date. The “Expiration Date” with respect to an Option or SAR means
the date established as the Expiration Date by the Committee at the time of the
grant (as the same may be modified in accordance with the terms of the Plan);
provided, however, that unless determined otherwise by the Committee, the
Expiration Date with respect to any Option or SAR shall not be later than the
earliest to occur of:

(i)
the ten-year anniversary of the date on which the Option or SAR is granted;






--------------------------------------------------------------------------------





(ii)
if the Participant’s Termination Date occurs by reason of death or Disability,
180 days after the Termination Date;

(iii)
if the Participant’s Termination Date occurs on or within one year following a
Change in Control by reason of termination by the Participant for Good Reason or
by the Company for reasons other than for Cause, the first anniversary of the
Termination Date;

(iv)
if the Participant’s Termination Date occurs by reason of Retirement or for any
reason other than death, Disability or termination for Cause, 90 days after the
Termination Date provided that the Participant does not engage in Competition
during such 90-day period unless he or she receives written consent to do so
from the Board or the Committee; and

(v)
if the Participant’s Termination Date occurs for reasons of Cause, the day
preceding the Termination Date.

In no event shall the Expiration Date of an Option or SAR be later than the
ten-year anniversary of the date on which the Option or SAR is granted (or such
shorter period required by law or the rules of any stock exchange on which the
Common Stock is listed).
(d)
Limitations on Incentive Stock Options. If required by the Code, the aggregate
Fair Market Value (determined as of the grant date) of Shares for which an
Incentive Stock Option is exercisable for the first time during any calendar
year under all equity incentive plans of the Company and its Subsidiaries (as
defined in Section 422 of the Code or any successor thereto) may not exceed
$100,000.

(e)
No Repricing. Except for either adjustments pursuant to Section 4(d) (relating
to the adjustment of Shares), or reductions of the Exercise Price approved by
the Company’s stockholders, the Exercise Price for any outstanding Option or SAR
may not be decreased after the date of grant nor may an outstanding Option or
SAR granted under the Plan be surrendered to the Company as consideration for
the grant of a replacement Option or SAR with a lower Exercise Price. Except as
approved by the Company’s stockholders, in no event shall any Option or SAR
granted under the Plan be surrendered to the Company in consideration for a cash
payment if, at the time of such surrender, the Exercise Price of the Option or
SAR is greater than the then current Fair Market Value of a share of Common
Stock. In addition, no repricing of an Option or SAR shall be permitted without
the approval of the Company’s stockholders if such approval is required under
the rules of any stock exchange on which Common Stock is listed.

7.
Full Value Awards.

(a)
Definitions.

(i)
Full Value Award. A “Full Value Award” is a grant of one or more shares of
Common Stock or a right to receive one or more shares of Common Stock in the
future (including restricted stock, restricted stock units, deferred stock
units, performance stock and performance stock units). Such grants may be
subject to one or more of the following, as determined by the Committee:

(A)
The grant may be in consideration of a Participant’s previously performed
services or surrender of other compensation that may be due.

(B)
The grant may be contingent on the achievement of performance or other
objectives (including completion of service) during a specified period.

(C)
The grant may be subject to a risk of forfeiture or other restrictions that will
lapse upon the achievement of one or more goals relating to completion of
service by the Participant or achievement of performance or other objectives.

The grant of Full Value Awards may also be subject to such other conditions,
restrictions and contingencies, as determined by the Committee, including
provisions relating to dividend or dividend equivalent rights and deferred
payment or settlement.
(ii)
Cash Incentive Award. A “Cash Incentive Award” is the grant of a right to
receive a payment of cash (or in the discretion of the Committee, shares of
Common Stock having value equivalent to the cash otherwise payable) that is
contingent on achievement of performance objectives over a specified period
established by the Committee. The grant of Cash Incentive Awards may also be
subject to such other conditions, restrictions and contingencies, as determined
by the Committee, including provisions relating to deferred payment.

(b)
Special Vesting Rules. Except for (i) awards granted in lieu of other
compensation, and (ii) grants that are a form of payment of earned performance
awards or other incentive compensation, if an employee’s right to become vested
in a Full Value Award is conditioned on the completion of a specified period of
service with Company or the Subsidiaries, without achievement of performance
targets or other performance objectives (whether or not related to performance
measures) being required as a condition of vesting, then the required period of
service for full vesting shall be not less than three years (subject, to the
extent provided by the Committee, to pro rated vesting over the course of such
three year period and to acceleration of vesting in the






--------------------------------------------------------------------------------





event of the Participant’s death, Disability, involuntary termination,
Retirement or in connection with a Change in Control).
8.
Performance-Based Compensation.

The Committee may designate a Full Value Award or Cash Incentive Award granted
to any Participant as "Performance-Based Compensation" within the meaning of
Section 162(m) of the Code and regulations thereunder. To the extent required by
Section 162(m) of the Code, any Full Value Award or Cash Incentive Award so
designated shall be conditioned on the achievement of one or more performance
targets as determined by the Committee and the following additional requirements
shall apply:
(a)
Establishment of Performance Targets. The performance targets established for
the performance period established by the Committee shall be objective (as that
term is described in regulations under Section 162(m) of the Code), and shall be
established in writing by the Committee not later than 90 days after the
beginning of the performance period (but in no event after 25% of the
performance period has elapsed), and while the outcome as to the performance
targets is substantially uncertain. The performance targets established by the
Committee may be with respect to corporate performance, operating group or
sub-group performance, individual company performance, other group or individual
performance, or division performance, and shall be based on one or more of the
Performance Criteria.

(b)
Committee Certification Required. A Participant otherwise entitled to receive a
Full Value Award or Cash Incentive Award for any performance period shall not
receive a settlement or payment of the Award until the Committee has determined
that the applicable performance target(s) have been attained. To the extent that
the Committee exercises discretion in making the determination required by this
Section 8(b), such exercise of discretion may not result in an increase in the
amount of the payment.

(c)
Termination Prior to End of Performance Period. If a Participant's employment
terminates because of death or Disability, or if a Change in Control occurs
prior to the Participant's Termination Date, the Participant's Full Value Award
or Cash Incentive Award may, to the extent provided by the Committee, become
vested without regard to whether the Full Value Award or Cash Incentive Award
would be Performance-Based Compensation.

Nothing in this Section 8 shall preclude the Committee from granting Full Value
Awards or Cash Incentive Awards under the Plan or the Committee, the Company or
any Subsidiary from granting any Cash Incentive Awards outside of the Plan that
are not intended to be Performance-Based Compensation; provided, however, that,
at the time of grant of Full Value Awards or Cash Incentive Awards by the
Committee, the Committee shall designate whether such Awards are intended to
constitute Performance-Based Compensation. To the extent that the provisions of
this Section 8 reflect the requirements applicable to Performance-Based
Compensation, such provisions shall not apply to the portion of the Award, if
any, that is not intended to constitute Performance-Based Compensation.
9.
Withholding Taxes.

All Awards and other payments under the Plan are subject to withholding of all
applicable taxes, which withholding obligations may be satisfied, with the
consent of the Committee, through (a) cash payment by the Participant, or (b)
the surrender of shares of Common Stock which the Participant already owns or
the surrender of shares to which a Participant is otherwise entitled under the
Plan; provided, however, that (i) the amount withheld in the form of shares of
Common Stock under this Section 9 may not exceed the minimum statutory
withholding obligation (based on the minimum statutory withholding rates for
Federal and state purposes, including, without limitation, payroll taxes) unless
otherwise elected by the Participant, (ii) in no event shall the Participant be
permitted to elect less than the minimum statutory withholding obligation, and
(iii) in no event shall the Participant be permitted to elect to have an amount
withheld in the form of shares of Common Stock pursuant to this Section 9 that
exceeds the maximum individual tax rate for the employee in applicable
jurisdictions.” The Company, to the extent permitted or required by law, shall
have the right to deduct from any payment of any kind (including salary or
bonus) otherwise due to a Participant, an amount equal to any federal, state or
local taxes of any kind required by law to be withheld with respect to any grant
or delivery of Shares under the Plan.
10.
Written Agreement.

Unless the Committee determines otherwise, each Participant shall enter into a
written agreement with the Company that shall contain such provisions, including
without limitation vesting requirements, consistent with the provisions of the
Plan, as may be approved by the Committee.
11.
Transferability.

Unless the Committee determines otherwise, no Award granted under the Plan shall
be transferable by a Participant other than by will or the laws of descent and
distribution or to a Participant’s Family Member by gift or a qualified domestic
relations order as defined by the Code. Unless the Committee determines
otherwise, an Option may be exercised only by the Participant; by his or her
Family Member if such person has acquired the Option by gift or qualified
domestic relations order; by the executor or administrator of the estate of any
of the foregoing or any person to whom the Option is transferred by will or





--------------------------------------------------------------------------------





the laws of descent and distribution; or by the guardian or legal representative
of any of the foregoing; provided that Incentive Stock Options may be exercised
by any Family Member, guardian or legal representative only if permitted by the
Code and any regulations thereunder. All provisions of this Plan shall in any
event continue to apply to any award granted under the Plan and transferred as
permitted by this Section 11, and any transferee of any such Award shall be
bound by all provisions of this Plan as and to the same extent as the applicable
original Participant.
12.
Listing, Registration, Restrictions and Certification.

If the Committee determines that the listing, registration or qualification upon
any securities exchange or under any law of Shares subject to any Award is
necessary or desirable as a condition of, or in connection with, the granting of
same or the issue or purchase of Shares thereunder, no such Award may be
exercised or settled, in whole or in part, unless such listing, registration or
qualification is effected free of any conditions not acceptable to the
Committee. Notwithstanding any other provision of the Plan, the Company shall
have no liability to deliver any Common Stock under the Plan or make any other
distribution of benefits under the Plan unless such delivery or distribution
would comply with all applicable laws and the applicable requirements of any
securities exchange or similar entity.
In the case of a Participant who is subject to Section 16(a) and 16(b) of the
Exchange Act, the Committee may, at any time, add such conditions and
limitations to any Award to such Participant, or any feature of any such Award,
as the Committee, in its sole discretion, deems necessary or desirable to comply
with Section 16(a) or 16(b) and the rules and regulations thereunder or to
obtain any exemption therefrom.
To the extent that the Plan provides for issuance of certificates to reflect the
transfer of Common Stock, the transfer of such Common Stock may be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
rules of any stock exchange on which the Common Stock is listed.
13.
Liability for Cash Payments.

Each Subsidiary shall be liable for payment of cash due under the Plan with
respect to any Participant to the extent that such payment is attributable to
the services rendered for that Subsidiary by the Participant. Any disputes
relating to liability of a Subsidiary for cash payments shall be resolved by the
Committee.
14.
Notices.

Any notice or document required to be filed with the Committee under the Plan
will be properly filed if delivered or mailed by registered mail, postage
prepaid, to the Committee, in care of the Company or the Subsidiary, as
applicable, at its principal executive offices. The Committee may, by advance
written notice to affected persons, revise such notice procedure from time to
time. Any notice required under the Plan (other than a notice of election) may
be waived by the person entitled to notice.
15.
Form and Time of Elections.

Unless otherwise specified herein, each election required or permitted to be
made by any Participant or other person entitled to benefits under the Plan, and
any permitted modification or revocation thereof, shall be in writing filed with
the applicable Committee at such times, in such form, and subject to such
restrictions and limitations, not inconsistent with the terms of the Plan, as
the Committee shall require.
16.
Amendment and Termination of the Plan.

The Board or the Committee may amend or terminate the Plan at any time, and the
Committee may amend any Award; provided, however that, no amendment or
termination may, in the absence of consent to the change by the affected
Participant (or Beneficiary, if applicable), adversely affect the rights of any
Participant (or Beneficiary) under any Award granted under the Plan prior to
such amendment or termination is adopted; and provided, further that,
adjustments pursuant to Section 4(d) (relating to adjustment of shares) shall
not be subject to the foregoing limitations of this Section 16. Notwithstanding
the foregoing, the provisions of Section 6(e)(relating to repricing) cannot be
amended without the approval of the Company’s stockholders and no other
amendment shall be made to the Plan without the approval of the Company’s
stockholders if such amendment is required by law or the rules of any stock
exchange on which the Common Stock is listed. It is the intention of the Company
that to the extent that any provisions of this Plan or any Awards granted
hereunder are subject to Section 409A of the Code, the Plan and the Awards
comply with the requirements of Section 409A of the Code and that the Board
shall have the authority to amend the Plan as it deems necessary to conform to
Section 409A. Notwithstanding the foregoing, the Company does not guarantee that
Awards under the Plan will comply with Section 409A and the Committee is under
no obligation to make any changes to any Award to cause such compliance.
17.
Effective Date and Termination Date.

The original date of commencement of the Plan was October 19, 1999. The Plan has
been amended from time thereafter and this amendment and restatement of the Plan
shall be effective as of the date that it is approved by the stockholders of the
Company (the “Effective Date”). The Plan shall be of unlimited duration, and, in
the event of Plan termination, shall remain in





--------------------------------------------------------------------------------





effect as long as any Awards granted under it are outstanding and not fully
vested or paid; provided, however, no new Awards will be made under the Plan
after the tenth anniversary of the Effective Date.
18.
Severability.

Whenever possible, each provision of the Plan shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of the Plan is held to be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of the Plan.
19.
Governing Law.

The Plan shall be governed by the corporate laws of the State of Delaware,
without giving effect to any choice of law provisions that might otherwise refer
construction or interpretation of the Plan to the substantive law of another
jurisdiction.







